Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (e)(1)(b) SCHEDULE A EATON VANCE SPECIAL INVESTMENT TRUST DISTRIBUTION AGREEMENT I. Funds sold prior to June 23, 1997 Agreement Name of Fund Adopting this Agreement Prior Agreements Relating to Class B and/or Class C Assets Eaton Vance Emerging Markets Fund Class B: March 24, 1994/November 1, 1996 Eaton Vance Greater India Fund Class B: March 24, 1994/November 1, 1996 Eaton Vance Balanced Fund * Class B: October 28, 1993/August 1, 1995/November 1, 1996 Class C: October 28, 1993/January 27, 1995/August 1, 1995/November 1, 1996 Eaton Vance Special Equities Fund Class B: August 1, 1994/August 1, 1995/November 1, 1996 Class C: August 1, 1994/January 27, 1995/August 1, 1995/November 1, 1996 Eaton Vance Large-Cap Value Fund * Class B: August 1, 1994/August 1, 1995/November 1, 1996 Class C: August 1, 1994/January 27, 1995/August 1, 1995/November 1, 1996 Eaton Vance Utilities Fund * Class B: October 28, 1993/August 1, 1995/November 1, 1996 Class C: October 28, 1993/January 27, 1995/August 1, 1995/November 1, 1996 Eaton Vance Small-Cap Growth Fund N/A * These funds are successors in operations to funds which were reorganized, effective August 1, 1995, and the outstanding uncovered distribution charges of the predecessor funds were assumed by the above funds. II. Funds sold since June 23, 1997 Name of Fund Adopting this Agreement Prior Agreements Relating to Class B, Class C and/or Class R Assets Eaton Vance Institutional Short Term Treasury Fund N/A Eaton Vance Institutional Emerging Markets Fund N/A Eaton Vance Small-Cap Value Fund N/A Eaton Vance Large-Cap Core Fund N/A Eaton Vance Institutional Short Term Income Fund N/A Eaton Vance Investment Grade Income Fund N/A Eaton Vance Real Estate Fund N/A Eaton Vance Capital & Income Strategies Fund N/A Eaton Vance Equity Asset Allocation Fund N/A
